DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
“50 MP” in paragraphs [0007] and [0008] should be “50 MPa”. It is clear from the entirety of the disclosure that the intended unit is MPa, and MP is a unit of viscosity, not pressure.  
Appropriate correction is required.

Claim Objections
Claims 1 and 13 objected to because of the following informalities:  
“50 MP” in each of claim 1 and claim 13 should be “50 MPa”. It is clear from the entirety of the disclosure that the intended unit is MPa, and MP is a unit of viscosity, not pressure.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding “subsequently, performing pulsed electric current sintering” in both independent claim 1 and independent claim 13, the word “subsequently” requires that steps following the recitation of “subsequently” occur after some preceding step; however, it is not clear which steps are required to precede the step of performing pulsed electric current sintering. Particularly it is not clear whether or not claims 1 and 13 require performing the pulsed electric current sintering subsequent to the step of performing a treatment on a surface of the composite material because claims 1 and 13 do not identify the step to which the performing pulsed electric current sintering is subsequent. Note that MPEP 2111.01(II) indicates that it is improper to import an order of performing method steps from the specification. If applicant intends claims 1 and 13 to be limited to performing the pulsed electric current sintering subsequent to performing a treatment on a surface of the composite material, such intent would be better expressed by replacing “subsequently” with “subsequent to performing a treatment on a surface of the composite material”.
Claims 2-11 are rejected under 35 USC 112(b) because they depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US 20140321060).
Regarding claim 1, Ishii discloses a method of producing a heat dissipation substrate (heat sink and a material thereof [0002], [0022-23]). Ishii discloses providing a composite material containing diamond and a metal (a mixture of a diamond powder component a Cu powder and a Cr powder  [0059] claims 6, 11,12, basic composition [0070]). Ishii discloses cold pressing the composite material (powder mixture) to form a compact [0059]. As cold pressing step would necessarily affect any free surface of the powder mixture and result in a decrease of volume, the cold pressing treatment disclosed by Ishii [0059] would therefore result in a treatment on a surface of the composite material and a reduced thickness and a surface which has been processed to some extent, thereby meeting the claimed limitation of a processed surface. Ishii discloses subsequently, performing pulsed electric current sintering [0022], [0059] with a pressure of less than 50 MPa applied to the composite material (Ishii’s disclosure of 20 MPa or more and 50 MPa or less [0060] explicitly discloses 20 MPa and less than 50 MPa), to heat the composite material [0019], [0063], [0064]. Note that the claimed recitation “performing a treatment on a surface of the composite material to reduce a thickness of the composite material, the treatment forming a processed surface of the composite material” is sufficiently broad to encompass compressing powder material to form a green/intermediate compact. The exemplary language of paragraph [0049-50] of the specification does not limit the scope of the recited surface treatment to the examples of surface treatment(s) disclosed in paragraphs [0049-50]; however, paragraph [0049-50] of the specification can serve as support for explicit claim recitation of any of the disclosed examples of surface treatment.
Regarding claim 4, Ishii discloses directly performing the pulsed electric current sintering (SPS) on the composite material ([0059], [0070], claims 6, 11, 12); therefore, Ishii discloses that pulsed electric current sintering is performed without placing a metal powder or metal plate in contact with the processed surface of the composite material.
Regarding claim 13, Ishii discloses a method of producing a composite substrate [0002], [0022-23]. Ishii discloses providing a composite material comprising diamond and a metal (a mixture of a diamond powder component a Cu powder and a Cr powder  [0059] claims 6, 11,12, basic composition [0070]). Ishii discloses cold pressing the composite material (powder mixture) to form a compact [0059]. As cold pressing step would necessarily result in a decrease of volume, the cold pressing treatment disclosed by Ishii [0059] would result in a reduced thickness to some extent. Ishii discloses subsequently, performing pulsed electric current sintering [0022], [0059] with a pressure of less than 50 MPa applied to the composite material (Ishii’s disclosure of 20 MPa or more and 50 MPa or less [0060] explicitly discloses 20 MPa and less than 50 MPa), to heat the composite material [0019], [0063], [0064]. Note that the claimed recitation “performing a treatment on a surface of the composite material to reduce a thickness of the composite material, the treatment forming a processed surface of the composite material” is sufficiently broad to encompass compressing powder material to form a green/intermediate compact. The exemplary language of paragraph [0049-59] of the specification does not limit the scope of the recited surface treatment to the examples of surface treatment(s) disclosed in paragraphs [0049-50]; however, paragraph [0049-50] of the specification can serve as support for explicit claim recitation of any of the disclosed examples of surface treatment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 20140321060) in view of Fukui (US 20160336253). Fukui is cited in the ids dated January 28, 2021.
Regarding claim 1, Ishii discloses a method of producing a heat dissipation substrate (heat sink and a material thereof [0002], [0022-23]). Ishii discloses providing a composite material containing diamond and a metal (a mixture of a diamond powder component a Cu powder and a Cr powder  [0059] claims 6, 11,12, basic composition [0070]). Ishii discloses subsequently, performing pulsed electric current sintering [0022], [0059] with a pressure of less than 50 MPa applied to the composite material (Ishii’s disclosure of 20 MPa or more and 50 MPa or less [0060] explicitly discloses 20 MPa and less than 50 MPa), to heat the composite material [0019], [0063], [0064]. 
In the event that the claimed surface treatment is limited to the surface treatment recited in paragraphs [0049-50] of the specification, Ishii does not disclose one of the surface treatments exemplified in paragraphs [0049-50] of the specification.
Fukui teaches a metal-diamond composite heat dispersion substrate [0001]. Fukui teaches preparing composite material from a mixture of metal and diamond powder (liquid-phase sintering [0071]). Fukui teaches performing a treatment on a surface of the composite material (polishing/grinding the alloy composite [0072], [0079], Table 2, claim 4), which would necessarily result in to reducing a thickness of the composite material and forming a processed surface of the composite material. Fukui teaches that for a heat dissipation substrate which should satisfy a strict thickness requirement, including conventional metal-diamond composites, grinding is necessary [0056]. Subsequent to the surface processing Fukui teaches sintering the composite [0074].
Both Ishii and Fukui teach methods of forming metal-diamond composite heat dissipation substrates. Ishii teaches cold pressing the powder material prior to pulsed electric current sintering [0059]. 
It would have been obvious for one of ordinary skill in the art to polish/grind the surface of the composite material provided by Ishii ([0059], claims 6, 11, 12) because Fukui teaches that for a heat dissipation substrate which should satisfy a strict thickness requirement, including conventional metal-diamond composites, grinding is necessary [0056], [0072], [0079]. As Fukui directly states that grinding metal-diamond composite material treats the surface resulting in reducing the thickness of a metal-diamond composite material [0056], grinding the surface of the composite disclosed by Ishii [0022-23] would predictably result in creating a treated surface and a reduced thickness. See MPEP 2143(I)(A). 
Regarding claim 2, Ishii does not disclose the pulsed electric current sintering is performed with a metal powder or metal plate placed in contact with the processed surface of the composite material, to form a metal layer bonded to the processed surface.
Fukui teaches depositing  a metal on the processed surface of the composite material ([0072], claim 4). Fukui teaches that the metal layer is deposited by plating [0034], [0065], [0072], thereby teaching that the metal layer is a plate. Fukui teaches that the metal layer results in a metal-diamond-system heat dissipation substrate having a metallic layer with few defects in its surface layer as well as having a suitable coefficient of linear expansion for semiconductor modules and a high degree of thermal conductivity [0032] qualities which Fukui teaches overcome defect, heat dissipation, and adhesion problems encountered in prior art composite materials [0029-31]. Fukui teaches applying the layer before a step of sintering [0065], [0072-75].
It would have been obvious for one of ordinary skill in the art to place a metal plate in contact with the processed surface of the composite material, to form a metal layer bonded to the processed surface to achieve the results taught by Fukui of a metal-diamond-system heat dissipation substrate having a metallic layer with few defects in its surface layer as well as having a suitable coefficient of linear expansion for semiconductor modules and a high degree of thermal conductivity [0032]. As Fukui teaches applying the layer before a sintering step ([0065], [0071-75], claim 1), in order to achieve the results taught by Fukui [0032], it would have been obvious for one of ordinary skill in the art to apply the metal layer to the composite material prior to the pulsed electric current sintering disclosed by Ishii in view of Fukui as applied above. Application prior to sintering would meet the claimed step wherein the pulsed electric current sintering is performed with the claimed plate.
Regarding claim 3, Fukui discloses that the metal layer has a thickness of 5-200 µm [0072-73]. In order to achieve the results of the metal layer taught by Fukui, it would have been obvious for one of ordinary skill in the art to form the metal layer with the thickness taught by Fukui of 5-200 µm [0072-73]. 5-200 µm overlaps the claimed thickness range. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, and generally, differences in a parameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. See MPEP 2144.05(I-II).	
Regarding claim 4, Ishii discloses directly performing the pulsed electric current sintering (SPS) on the composite material ([0059], [0070], claims 6, 11, 12); therefore, Ishii discloses that pulsed electric current sintering is performed without placing a metal powder or metal plate in contact with the processed surface of the composite material. 
Regarding claim 13, Ishii discloses a method of producing a composite substrate [0002], [0022-23]. Ishii discloses providing a composite material comprising diamond and a metal (a mixture of a diamond powder component a Cu powder and a Cr powder  [0059] claims 6, 11,12, basic composition [0070]). Ishii discloses cold pressing the composite material (powder mixture) to form a compact [0059]. Ishii discloses subsequently, performing pulsed electric current sintering [0022], [0059] with a pressure of less than 50 MPa applied to the composite material (Ishii’s disclosure of 20 MPa or more and 50 MPa or less [0060] explicitly discloses 20 MPa and less than 50 MPa), to heat the composite material [0019], [0063], [0064]. 
In the event that the claimed surface treatment is limited to the surface treatment recited in paragraphs [0049-50] of the specification, Ishii does not disclose one of the surface treatments exemplified.
Fukui teaches a metal-diamond composite heat dispersion substrate [0001]. Fukui teaches preparing composite material from a mixture of metal and diamond powder (liquid-phase sintering [0071]). Fukui teaches performing a treatment on a surface of the composite material (polishing/grinding the alloy composite [0072], [0079], Table 2, claim 4), which would necessarily result in to reducing a thickness of the composite material and forming a processed surface of the composite material. Fukui teaches that for a heat dissipation substrate which should satisfy a strict thickness requirement, including conventional metal-diamond composites, grinding is necessary [0056]. Following the surface processing Fukui teaches sintering the composite [0074].
Both Ishii and Fukui teach methods of forming metal-diamond composite heat dissipation substrates. Ishii teaches cold pressing the powder material prior to pulsed electric current sintering [0059]. Ishii discloses applying the formed composite material as a heat dissipation substrate [0002], [0022-23].
It would have been obvious for one of ordinary skill in the art to polish/grind the surface of the composite material disclosed by Ishii ([0059], claims 6, 11, 12) because Fukui teaches that for a heat dissipation substrate which should satisfy a strict thickness requirement, including conventional metal-diamond composites, grinding is necessary [0056], [0072], [0079. As Fukui directly states that grinding metal-diamond composite material treats the surface results in reducing the thickness of a metal-diamond composite material [0056], grinding the surface of the composite disclosed by Ishii [0022-23] would predictably result in creating a treated surface and a reduced thickness. See MPEP 2143(I)(A). 

Claim(s) 5-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 20140321060) in view of Fukui (US 20160336253) as applied to claims 1 and 2 above and further in view of Yoo (US 6001304).
Regarding claim 5 and 10, both Ishii [0023], [0068-69] and Fukui [0068], [0071] teach that providing the composite material comprises preparing a mixed powder of diamond particles and copper powder particles.
Fukui sinters both the provided powder and the resulting composite [0071-75], and Ishii discloses that a pulsed electric current sintering step produces the composite material [0022-23], [0059]. Ishii in view of Fukui does not disclose performing pulsed electric current sintering both in a step of providing a composite material and on the composite material itself.
Yoo teaches a current sintering process which Yoo teaches applying to composite materials (column 1 lines 7-12). Yoo identifies sintering composites of hard materials to near-net shape as a difficulty known in the art of metallurgy (column 1 lines 54-61). Yoo teaches that prior art techniques are not effective because they: are limited to producing smaller size parts, result in nonuniform distribution of temperature throughout the powder compact, result in lower than near theoretical densities, result in undesirable grain growth, do not reactively consolidate or join the materials, do not consolidate or join precursor particle materials(column 2 lines 18-32). Yoo sets forth as objectives for the taught process: providing a method of rapidly bonding a particle material to near theoretical density with minimum grain growth, and joining or bonding with high interface integrity and minimum microstructural distortion in the bulk material to attain results of near-net shape and near theoretical density in a short time (column 2 lines 34-46). Yoo identifies diamond and diamond coated powders as materials to bring to near-net shape (column 3 lines 30-32).  Yoo teaches pulsed electric current sintering (column 4 lines 1-5). Yoo teaches pressures in the range of 1-2,000 MPa when pressures are applied in the sintering taught by Yoo (column 4 lines 1-5). Yoo teaches that the temperature attained from driving a current through the material to sinter is 500                        
                            °
                        
                    C. to over 2500                        
                            °
                        
                     C (column 5 lines 45-55). Yoo teaches applying the process both to consolidating powder feed material (column 2 lines 40-52, column 7 lines 30-56) and to form layers on composite parts (column 3 lines 62-64, column 6 line 54 to column 7 line 8). Yoo teaches that the pulsed current sintering comprises a short sintering time with temperature control which limits grain growth (column 4 lines 24-40).
Ishii in view of Fukui as applied to claim 2 above discloses consolidating a powder, and pulsed electric current sintering a layer deposited on the consolidated powder. Fukui teaches that sintering time duration is a known issue in single steps of pulsed electric current sintering copper plating materials [0018], and Ishii teaches relative density as a factor in determining parameters for the  pulsed electric current sintering process [0071]. 
It would have been obvious for one of ordinary skill in the art to perform pulsed electric current sintering both in a step of providing a composite material and on the composite material itself in the process disclosed by Ishii in view of Fukui as applied to claim 2 above because Yoo suggests pulsed electric current sintering to achieve near neat shaping and high relative density for composite material comprising diamond particles (column 2 lines 18-46, column 3 lines 30-32). It would have been obvious for one of ordinary skill in the art to apply the pulsed electric current sintering to both the powder consolidating and sintered layer steps disclosed by Ishii in view of Fukui as applied to claim 2 above because Yoo teaches applying the process both to consolidating powder feed material (column 2 lines 40-52, column 7 lines 30-56) and to form layers on composite parts (column 3 lines 62-64, column 6 line 54 to column 7 line 8). Such application would be predicted to result in overcoming the time duration deficiencies which Fukui teaches [008] because Yoo teaches that such sintering results in short sintering times (column 4 lines 24-40). Ishii teaches that the sintering temperature for the material disclosed by Ishii is 800-1070                        
                            °
                        
                    C [0063], which approaches the claimed temperature range with an upper limit of less than 800                        
                            °
                        
                    C.Ishii discloses a pressure of 20 MPa or more and 50 MPa or less [0060] which overlaps the pressure ranges recited in both claims 5 and 10. In applying steps of pulsed electric sintering to the materials disclosed by Ishii in view of Fukui as applied herein, it would have been obvious for one of ordinary skill in the art to sinter at temperatures and pressures which Ishii discloses for that same material. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Regarding claim 6, mixed powder of all inventive embodiments disclosed by Ishii comprise Cr (abstract, [0023], claim 1), and Ishii does disclose a Cu-diamond composite with no further added elements as a comparative example ([0067], Table 2), but Ishii does not disclose mixed powder with the claimed composition within the range recited in claim 6 as inventive. Ishii discloses that the concentration of Cr  affects the heat conductivity [0029-32], and affects the quality of Cu-diamond binding [0039], and Fukui also teaches that excess amounts of Cr can negatively impact heat conductivity [0067]. Ishii in view of Fukui thereby establishes the amounts of metals other than copper as parameters which may be optimized to achieve results of heat conductivity, and one of ordinary skill in the art would have arrived at the claimed range through routine optimization of the amount of Cr in the process disclosed by Ishii in view of Fukui and Yoo. See MPEP 2144.05(II)(B).
Regarding claim 7, Ishii discloses 30-80 volume percent diamond particles in the mixed powder ([0055], claim 1) and 2-6 volume percent Cr in the mixed powder ([0026], claim 1), which leaves a balance of 14-68 volume percent copper because Ishii discloses copper a balance (claim 1). Considering diamond has a density (density is mass per volume) of 3.5 g/cc and copper has a density of 9.0 g/cc, the composition defined by the volume fractions disclosed by Ishii ([0026], [0055], claim 1) would overlap the composition, and therefore the claimed structure, of the claimed mass fractions. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 8, Ishii discloses the diamond particles in the mixed powder have an average particle size of 50-500 µm [0056] which encompasses the claimed range. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 9, Ishii discloses an example in which a mixture of diamond powders has different particle sizes, specifically exemplifying a mixture of diamond powders having particle sizes of 50 µm and 200 µm [0057] which directly meets the claimed ranges.
Regarding claim 12, the copper powder of the examples disclosed by Ishii has a size of 5 µm [0068] which directly meets the claimed range.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 recites a method of producing a heat dissipation substrate comprising steps of providing a composite material containing diamond and a metal and performing pulsed electric current sintering on the composite material. Dependent claim 5 depends on independent claim 1 and further limits the providing step in claim 1 to require that the providing step of claim 1comprises preparing a mixed powder of diamond particles and copper powder particles and that the providing step comprises producing the composite material from the mixed powder by pulsed electric current sintering at a temperature. Dependent claim 5 therefore requires performing pulsed electric current sintering both in a step of providing a composite material and on the composite material itself. Dependent claim 10 depends on claim 5 and further requires that a pressure of 5 MPa or greater and 50 MPa or less is applied in the step of producing the composite material. Claim 11 depends on claim 10, and claim 11 recites the step of producing the composite material comprises repeatedly applying a first pressure and a second pressure higher than the first pressure with the composite material maintained at the temperature. Claim 11 thereby requires applying two different pressures and repeating this application of applying two pressures at least once in an overall step of producing composite material from mixed powder.
The present office action relies on Ishii (US 20140321060) in view of Fukui (US20160336253) and Yoo (US 6001304) is relied upon to render obvious limitations of dependent claim 10, but Fukui presents unproductive sintering time duration as a known issue of pulsed electric current sintering [0018], Ishii discloses short sintering time as a benefit of puled electric current sintering [0019], and Yoo teaches rapid sintering as an objective of the taught pulsed electric current sintering process (column 2 lines 32-46, column 4 lines 24-40). As each of Ishii, Fukui, and Yoo individually suggests shortening the sintering time, and the references individually do not suggest repeating sintering a pressure cycle, dependent claim 11 defines over the combination of Ishii, Fukui, and Yoo for at least the reason that Ishii in view of Fukui and Yoo does not disclose or suggest repeatedly applying a first pressure and a second pressure higher than the first pressure with the composite material maintained at the temperature.
WO-2011072961-A1 discloses an electric current sintering process. In one embodiment WO-2011072961-A1 discloses (see portion starting page 11 line 30) an embodiment in which material is sintered at 5 MPa then 60 MPa then 60 MPa, but the reference does not disclose that the pressures are repeatedly applied and the sintering occurs at temperature ranges outside that of instant claim 5 (see page 13).
JP-2008248324-A, cited in the IDS dated January 28, 2021 discloses producing a copper-diamond composite heat dissipation substrate comprising a step of pulsed electric current sintering but does not suggest the repeatedly applying two pressures as claimed in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosinski, M., et al. "Synthesis and characterization of the diamond/copper composites produced by the pulse plasma sintering (PPS) method." Diamond and related materials 27 (2012): 29-35 discloses producing a copper/diamond composite material useful for a heat dissipating substrate by pulsed electric current sintering (pulsed plasma sintering) at 80 MPa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736